Order entered November 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01281-CR

                         RODNEY CRAIG KORNEGAY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                          Trial Court Cause No. 11CL-0501-2

                                           ORDER
       The State’s October 23, 2013 motion for extension of time to file its brief is GRANTED.

The State’s brief is deemed filed October 23, 2013.


                                                      /s/   MICHAEL J. O’NEILL
                                                            JUSTICE